Title: From George Washington to Major General Arthur St. Clair, 30 May 1779
From: Washington, George
To: St. Clair, Arthur



Sir
Head Quarters Middle Brook May 30th 1779

From the last returns made by the Inspector General, I find there is a necessity for appointing some new officers to many of the regiments in your division, the precise number to each you will observe by the inclosed return. As such appointments are immediately necessary, I would wish you to give ⟨the⟩ Governor notice, previous to which I should thin⟨k it⟩ proper that you consult the Commanding Officers, who will probably be desirous of recommending persons agreeable to themselves and who will be deserving of the appointments—The sooner this matter is taken up the better, and with the proper attention to the dates their commissions ought to bear.
Since you spoke with me yesterday on the subject of Col. Hubleys command, I find the absolute necessity of ordering him to the 11th Regiment—It is left destitute of Field Officers & too respectable to be neglected, other motives make the step unavoidable. Col. Conner is in a state of health that will not permit him to take the command, and of course cannot with propriety be ordered to it—this however may be temporary only for on the restoration of Col. Conners health, if, he, & Col. Hubley can agr⟨ee⟩ to it I shall not object to an exchange. Besides the aforementioned reasons a Board of General Officers have reported that the promotion of Captain Prowel to the Majority was intirely irregular, from whence it is presumable Congress will vacate his Commission to whom the report must be referred—I am from these considerations to request you will order Col. Hubley to proceed and take the command of the Regiment, he will call at Head Quarters on his way.
Inclosed you will receive a Copy of a General order, for your government on the occasion. I am Sir Your Most Obedt Servt
Go: Washington
